Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
.
The application has been amended as follows:
1. (Currently Amended) A method for communicating a data block, the method comprising- transmitting the data block by: 
 segmenting the data block into a plurality of data sub-blocks;
inverting each one of the plurality of data sub-blocks if a number of high bits in the data sub-block is greater than a number of low bits in the data sub-block; 
 grouping the plurality of data sub-blocks into sets of data sub-blocks; 
 for each set of data sub-blocks: 
transmitting a number of pulses indicative of a number of high bits in each one of the data sub-blocks in the set of data sub-blocks; 
 waiting for a delay;
 for each high bit in each data sub-block in the set of data sub-blocks:
 transmitting a number of pulses indicative of an index of the high bit in the data sub-block; and 
[AltContent: rect]
 transmitting a number of pulses indicative of which ones of the plurality of data sub-blocks were inverted; and 
 decoding a pulsed data stream by: 
 receiving the pulsed data stream, the pulsed data stream comprising pulse groups each including a number of pulses and separated from one another by a delay;
  grouping the pulse groups into sets of pulse groups; 
 for each set of pulse groups: 
 counting a number of pulses in each pulse group of the set of pulse groups; 
and 
using the number of pulses in a first one of the pulse groups of the set of pulse groups to generate a number of data sub-blocks from the remaining pulse groups of the set of pulse groups; 
 counting a number of pulses in a last pulse group of the pulsed data stream;  
 inverting certain ones of the data sub-blocks based on the number of pulses in the last pulse group of the pulsed data stream; and
  concatenating the data sub-blocks to generate a binary data block.  


  generating a binary representation of the number of high bits in each data sub-block in the set of data sub-blocks; 
 concatenating the binary representation of the number of high bits in each data sub- block in the set of data sub-blocks to generate a concatenated binary high bit count; and 
 transmitting a number of pulses equal to a decimal value of the concatenated binary high bit count.  

3. (Currently Amended) The method of claim 2 wherein transmitting the number of pulses indicative of which ones of the plurality of data sub-blocks were inverted comprises: 
 generating a binary representation of which ones of the plurality of data sub-blocks were inverted to generate a binary inverted count, wherein each bit of the binary inverted count is indicative of whether or not a data sub-block was inverted; and 
 transmitting a number of pulses equal to a decimal value of the binary inverted count.  

4. (Currently Amended) The method of claim 1 wherein transmitting the number of pulses indicative of which ones of the plurality of data sub-blocks were inverted comprises: 
 generating a binary representation of which ones of the plurality of data sub-blocks were inverted to generate a binary inverted count, wherein each bit of the binary inverted count is indicative of whether or not a data sub-block was inverted; and 
 transmitting a number of pulses equal to a decimal value of the binary inverted count.  

5. (Original) The method of claim 1 wherein the number of pulses are transmitted via a single wire serial interface.  

6. (Original) The method of claim 1 wherein the number of pulses are transmitted wirelessly.  

7. (Cancelled)  

8. (Previously Presented) The method of claim 1 wherein using the number of pulses in the first one of the pulse groups of the set of pulse groups to generate the number of data sub- blocks from the remaining pulse groups of the set of pulse groups comprises using a binary representation of the number of pulses in the first one of the pulse groups of the set of pulse groups to generate the number of data sub-blocks from the remaining pulse groups of the set of pulse groups.  

9. (Original) The method of claim 8 wherein the binary representation of the number of pulses in the first one of the pulse groups of the set of pulse groups is generated by performing a decimal to binary conversion on the number of pulses in the first one of the pulse groups of the set of pulse groups.  

10. (Currently Amended) The method of claim 9 wherein using the binary representation of the number of pulses in the first one of the pulse groups of the set of pulse groups to generate the number of data sub-blocks from the remaining pulse groups of the set of pulse groups comprises: 
 discatenating the binary representation of the number of pulses in the first one of the pulse groups of the set of pulse groups to generate a binary representation of the number of high bits in each one of the data sub-blocks; and 
 for each high bit in each one of the data sub-blocks, using the number of pulses in a corresponding pulse group in the remaining pulse groups to determine an index of the [AltContent: rect] 
11. (Currently Amended) The method of claim 8 wherein using the binary representation of the number of pulses in the first one of the pulse groups of the set of pulse groups to generate the number of data sub-blocks from the remaining pulse groups of the set of pulse groups comprises: 
 discatenating the binary representation of the number of pulses in the first one of the pulse groups of the set of pulse groups to generate a binary representation of the number of high bits in each one of the data sub-blocks; and 
 for each high bit in each one of the data sub-blocks, using the number of pulses in a corresponding pulse group in the remaining pulse groups to determine an index of the [AltContent: rect]
12. (Original) The method of claim 11 wherein inverting certain ones of the data sub-blocks based on the number of pulses in the last pulse group of the pulsed data stream comprises inverting certain ones of the data sub-blocks based on a binary representation of the number of pulses in the last pulse group of the pulsed data stream.  

13. (Original) The method of claim 12 wherein the binary representation of the number of pulses in the last pulse group of the pulsed data stream is generated by performing a decimal to binary conversion on the number of pulses in the last pulse group of the pulsed data stream.  

14. (Previously Presented) The method of claim 13 wherein inverting certain ones of the data sub-blocks based on the binary representation of the number of pulses in the last pulse group of 

15. (Previously Presented) The method of claim 12 wherein inverting certain ones of the data sub-blocks based on the binary representation of the number of pulses in the last pulse group of the pulsed data stream comprises inverting certain ones of the data sub-blocks based on an index of high bits in the binary representation of the number of pulses in the last pulse group.  

16-20. (Cancelled)  

 REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

The applicant’s invention is drawn to systems and methods for communicating between devices that do not require synchronization circuitry.
Applicant’s invention is drawn to method for communicating a data block (pages 7-12 of the specification) including decoding a pulsed data stream by:  receiving the pulsed data stream, the pulsed data stream comprising pulse groups each including a number of pulses and separated from one another by a delay;
grouping the pulse groups into sets of pulse groups; for each set of pulse groups: counting a number of pulses in each pulse group of the set of pulse groups; and using the number of pulses in a first one of the pulse groups of the set of pulse groups to 
counting a number of pulses in a last pulse group of the pulsed data stream;  inverting certain ones of the data sub-blocks based on the number of pulses in the last pulse group of the pulsed data stream; and concatenating the data sub-blocks to generate a binary data block.. 
Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggested by the prior art. 

Accordingly, applicant’s claim are allowed for these reasons and for the reasons recited by the applicant in the response to arguments filled 06/28/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kuksenkov; Dmitri Vladislavovich et al.	US 20090323735 A1	Pulse stretching optical fiber and related systems and methods

Janapaty, Vijay et al.	US 20040234015 A1	Efficient filtering of RxLOS signal in SerDes applications
Banwell; Thomas C. et al.	US 6285722 B1	Method and apparatus for variable bit rate clock recovery
FUTAMI; Tetsuhiro	US 20080310572 A1	FRAME SYNCHRONIZATION APPARATUS AND ITS CONTROL METHOD
Takasoh, Jun	US 20040240599 A1	Half-rate clock and data recovery circuit

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/Kenan Cehic/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413